             Case 2:19-cv-01515-APG-VCF Document 111 Filed 11/20/20 Page 1 of 4




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 SECURITIES AND EXCHANGE                                 Case No.: 2:19-cv-01515-APG-VCF
   COMMISSION,
 4                                                        ORDER GRANTING FINAL
        Plaintiff                                     JUDGMENT AS TO VEGAS FOOTBALL
 5                                                              CLUB, LLC
   v.
 6                                                                    [ECF No. 94]
   JOHN F. THOMAS [aka JOHN RODGERS,
 7 JONATHAN WEST, JOHN FRANK, and
   JOHN MARSHALL], THOMAS BECKER,
 8 DOUGLAS MARTIN, PAUL HANSON,
   DAMIAN OSTERTAG, EINSTEIN SPORTS
 9 ADVISORY, LLC, QSA, LLC,
   VEGAS BASKETBALL CLUB, LLC,
10 VEGAS FOOTBALL CLUB, LLC,
   WELLINGTON SPORTS CLUB, LLC,
11 WELSCORP, INC., and EXECUTIVE
   FINANCIAL SERVICES, INC.,
12
        Defendants
13

14            This matter came before the Court upon Plaintiff Securities and Exchange Commission’s

15 (“SEC”) Motion for Default Judgments against Defendants: (1) John F. Thomas, aka John

16 Rodgers, Jonathan West, John Frank, and John Marshall; (2) Thomas Becker; (3) Einstein Sports

17 Advisory, LLC; (4) QSA, LLC; (5) Vegas Basketball Club, LLC; (6) Vegas Football Club, LLC;

18 (7) Wellington Sports Club, LLC; (8) Welscorp, Inc.; (9) Paul Hanson; and (10) Executive

19 Financial Services, Inc., made pursuant to Federal Rule of Civil Procedure 55(b). The Court

20 having considered the memoranda and evidence filed by the parties, and all other argument and

21 evidence presented to it, and good cause appearing therefor, GRANTS the SEC’s Motion and

22 enters this Final Judgment against Vegas Football Club, LLC (“Defendant”).

23 / / / /
         Case 2:19-cv-01515-APG-VCF Document 111 Filed 11/20/20 Page 2 of 4




 1                                                   I.

 2         I HEREBY ORDER that Defendant is permanently restrained and enjoined from

 3 violating, directly or indirectly, Section 10(b) of the Securities Exchange Act of 1934 (the

 4 “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R.

 5 § 240.10b-5], by using any means or instrumentality of interstate commerce, or of the mails, or

 6 of any facility of any national securities exchange, in connection with the purchase or sale of any

 7 security:

 8         (a)     to employ any device, scheme, or artifice to defraud;

 9         (b)     to make any untrue statement of a material fact or to omit to state a material fact

10                 necessary in order to make the statements made, in the light of the circumstances

11                 under which they were made, not misleading; or

12         (c)     to engage in any act, practice, or course of business which operates or would

13                 operate as a fraud or deceit upon any person.

14         I FURTHER ORDER that, as provided in Federal Rule of Civil Procedure 65(d)(2), the

15 foregoing paragraph also binds the following who receive actual notice of this Final Judgment by

16 personal service or otherwise: (a) Defendant’s officers, agents, servants, employees, and

17 attorneys; and (b) other persons in active concert or participation with Defendant or with anyone

18 described in (a).

19                                                  II.

20         I FURTHER ORDER that Defendant is permanently restrained and enjoined from

21 violating Section 17(a) of the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)]

22 in the offer or sale of any security by the use of any means or instruments of transportation or

23 communication in interstate commerce or by use of the mails, directly or indirectly:



                                                     2
          Case 2:19-cv-01515-APG-VCF Document 111 Filed 11/20/20 Page 3 of 4




 1         (a)     to employ any device, scheme, or artifice to defraud;

 2         (b)     to obtain money or property by means of any untrue statement of a material fact

 3                 or any omission of a material fact necessary in order to make the statements

 4                 made, in light of the circumstances under which they were made, not misleading;

 5                 or

 6         (c)     to engage in any transaction, practice, or course of business which operates or

 7                 would operate as a fraud or deceit upon the purchaser.

 8         I FURTHER ORDER that, as provided in Federal Rule of Civil Procedure 65(d)(2), the

 9 foregoing paragraph also binds the following who receive actual notice of this Final Judgment by

10 personal service or otherwise: (a) Defendant’s officers, agents, servants, employees, and

11 attorneys; and (b) other persons in active concert or participation with Defendant or with anyone

12 described in (a).

13                                                  III.

14         I FURTHER ORDER that Defendant is permanently restrained and enjoined from

15 violating Section 5 of the Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the

16 absence of any applicable exemption:

17         (a)     Unless a registration statement is in effect as to a security, making use of any

18                 means or instruments of transportation or communication in interstate commerce

19                 or of the mails to sell such security through the use or medium of any prospectus

20                 or otherwise;

21         (b)     Unless a registration statement is in effect as to a security, carrying or causing to

22                 be carried through the mails or in interstate commerce, by any means or

23



                                                     3
         Case 2:19-cv-01515-APG-VCF Document 111 Filed 11/20/20 Page 4 of 4




 1                instruments of transportation, any such security for the purpose of sale or for

 2                delivery after sale; or

 3         (c)    Making use of any means or instruments of transportation or communication in

 4                interstate commerce or of the mails to offer to sell or offer to buy through the use

 5                or medium of any prospectus or otherwise any security, unless a registration

 6                statement has been filed with the Commission as to such security, or while the

 7                registration statement is the subject of a refusal order or stop order or (prior to the

 8                effective date of the registration statement) any public proceeding or examination

 9                under Section 8 of the Securities Act [15 U.S.C. § 77h].

10         I FURTHER ORDER that, as provided in Federal Rule of Civil Procedure 65(d)(2), the

11 foregoing paragraph also binds the following who receive actual notice of this Final Judgment by

12 personal service or otherwise: (a) Defendant’s officers, agents, servants, employees, and

13 attorneys; and (b) other persons in active concert or participation with Defendant or with anyone

14 described in (a).

15                                                  IV.

16         I FURTHER ORDER that this Court shall retain jurisdiction of this matter for the

17 purposes of enforcing the terms of this Final Judgment.

18                                                  V.

19         There being no just reason for delay, under Rule 54(b) of the Federal Rules of Civil

20 Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

21         DATED: November 20, 2020.

22

23
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE

                                                     4
